

EXHIBIT 10.4
 
FORM OF PREFERRED  STOCK SUBSCRIPTION AGREEMENT
 
California Gold Corp.
6830 Elm Street
McLean, Virginia 22101
 
This Preferred Stock Subscription Agreement (this “Agreement”) has been executed
by the subscriber set forth in the signature page attached hereto (the
“Subscriber”) in connection with the private placement offering (the “Offering”
or the “PPO”) of a minimum of 40,000,000 and a maximum of 60,000,000 shares (the
“Shares”) of the common stock, par value $0.001 per share (the “Common Stock”),
or the Series A Convertible Preferred Stock, par value $0.001 per share (the
“Preferred Stock”), of California Gold Corp., a Nevada Corporation (the
“Company”), at a purchase price of $0.025 per Share.  This subscription is being
submitted to you in accordance with and subject to the terms and conditions
described in this Agreement.
 
The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Offering is being made to “accredited investors,” as defined in
Regulation D under the Securities Act, and non-”U.S. persons,” as defined in
Regulation S under the Securities Act. The Company reserves the right, in its
sole discretion and for any reason, to reject any Subscriber’s subscription in
whole or in part, or to allot less than the number of Shares subscribed for.
 
The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, as escrow agent (the “Escrow Agent”), at 488 Madison
Avenue, 12th Floor, New York, NY 10022 (or such other place as is mutually
agreed to by the Company).  The Company may conduct an initial closing for the
sale of the Shares once the minimum offering amount has been subscribed for.
Thereafter, the Company may conduct multiple closings for the sale of the Shares
until the termination of the Offering.  Subject to prior sale of all of the
Shares offered or prior termination of the Offering, the Offering shall continue
until December 31, 2010, unless further extended by the Company in its sole
discretion.
 
1.           Subscription.  The undersigned Subscriber hereby subscribes to
purchase the number of Shares set forth on the signature page attached hereto,
at an aggregate price as set forth on such signature page (the “Purchase
Price”), subject to the terms and conditions of this Agreement and on the basis
of the representations, warranties, covenants and agreements contained herein.
 
2.           Subscription Procedure.  To complete a subscription for the Shares,
the Subscriber must fully comply with the subscription procedure provided in
this Section on or before the Closing Date.
 
(a)           Transaction Documents.  On or before the Closing Date, the
Subscriber shall review, complete and execute the Signature Page to this
Agreement (page A-16), the Investor Certification (pages A-18 and A-19) and the
form (page A-20) required by the AML provision of the US Patriot Act (including
all information and documentation required by such form), collectively, the
“Transaction Documents”), and deliver the Transaction Documents to the Escrow
Agent.  Executed documents may be delivered to the Escrow Agent by facsimile, if
the Subscriber delivers the original copies of the documents to the Escrow Agent
as soon as practicable thereafter.
 
(b)           Purchase Price.  Simultaneously with the delivery of the
Transaction Documents to the Escrow Agent as provided herein, and in any event
on or prior to the Closing Date, the Subscriber shall deliver directly to the
Escrow Agent the full Purchase Price by check or by wire transfer of immediately
available funds.

 
1

--------------------------------------------------------------------------------

 

(c)           Company Discretion.  The Subscriber understands and agrees that
the Company in its sole discretion reserves the right to accept or reject this
or any other subscription for Shares, in whole or in part.  The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Subscriber an executed copy of this Agreement. If this subscription is rejected
in whole, or the offering of Shares is terminated, all funds received from the
Subscriber will be returned without interest or offset, and this Agreement shall
thereafter be of no further force or effect.  If this subscription is rejected
in part, the funds for the rejected portion of this subscription will be
returned without interest or offset, and this Agreement will continue in full
force and effect to the extent this subscription was accepted.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada.  The
Company has all requisite power and authority to carry on its business as
currently conducted, other than such failures that would not reasonably be
expected to have a material adverse effect on the Company’s business, properties
or financial condition (a “Material Adverse Effect”).  The Company is duly
qualified to transact business in each jurisdiction in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.
 
(b)           Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement, and the
performance of all obligations of the Company hereunder and thereunder shall
have been taken, and this Agreement, assuming due execution by the parties
hereto and thereto, will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, subject to: (i)
judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.
 
(c)           Valid Issuance of the Common Stock and the Preferred Stock.  The
Shares, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, shall be duly and validly
issued and will be free of restrictions on transfer directly or indirectly
created by the Company other than restrictions on transfer under this Agreement
and under applicable federal and state securities laws.
 
(d)           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
Shares, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.
 
(e)           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement, or the right of the
Company to enter into any of them, or to consummate the transactions
contemplated hereby.  The Company is not a party or subject to, and none of its
assets is bound by, the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which would
reasonably be expected to have a Material Adverse Effect.

 
2

--------------------------------------------------------------------------------

 

(f)            Compliance with Other Instruments.  The Company is not in
violation or default of any provision of its Articles of Incorporation, each as
in effect immediately prior to the Closing, except for such failures as would
not reasonably be expected to have a Material Adverse Effect. The Company is not
in violation or default of any provision of any material instrument, mortgage,
deed of trust, loan, contract, commitment, judgment, decree, order or obligation
to which it is a party or by which it or any of its properties or assets are
bound which would reasonably be expected to have a Material Adverse Effect.  To
the best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement, and the issuance and sale of the Shares, will not result in any such
violation, be in conflict with or constitute, with or without the passage of
time or giving of notice, a default under any such provision, require any
consent or waiver under any such provision (other than any consents or waivers
that have been obtained), or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
pursuant to any such provision.
 
(g)           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement, and the
representations and warranties made by all other purchasers of Shares in the
Offering, no registration under the Securities Act is required for the offer and
sale of the Shares by the Company to the Subscriber hereunder.
 
(h)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising (within the meaning of
Regulation D).
 
4.           Representations and Warranties of the Subscriber.  The Subscriber
represents and warrants to the Company the following:
 
(a)           The Subscriber, its advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and have the ability to bear the economic risks
of the investment.
 
(b)           The Subscriber is acquiring the Shares for investment for its own
account and not with the view to, or for resale in connection with, any
distribution thereof. The Subscriber understands and acknowledges that the
Shares, have not been registered under the Securities Act or any state
securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state securities laws, which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein. The Subscriber further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares. The Subscriber understands and acknowledges that the offering of the
Shares pursuant to this Agreement will not be registered under the Securities
Act nor under the state securities laws on the ground that the sale provided for
in this Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.
 
(c)           The Subscriber understands that there is a limited public market
for the Company’s Common Stock and no market for its Preferred Stock and that
there may never be an active public market for the Common Stock or the Shares
sold in the Offering.

 
3

--------------------------------------------------------------------------------

 

(d)           The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed information about the
Company and have had an opportunity to discuss the Company’s business,
management and financial affairs with its management. The Subscriber understands
that such discussions, as well as any written information provided by the
Company, were intended to describe the aspects of the Company’s business and
prospects which the Company believes to be material, but were not necessarily a
thorough or exhaustive description, and except as expressly set forth in this
Agreement, the Company makes no representation or warranty with respect to the
completeness of such information and makes no representation or warranty of any
kind with respect to any information provided by any entity other than the
Company. Some of such information may include projections as to the future
performance of the Company, which projections may not be realized, may be based
on assumptions which may not be correct and may be subject to numerous factors
beyond the Company’s control.  Additionally, the Subscriber understands and
represents that such Subscriber is purchasing the Shares notwithstanding the
fact that the Company may disclose in the future certain material information
the Subscriber has not received, including subsequent period financial
statements that will be filed with the SEC, that such Subscriber is not relying
on any such information in connection with such Subscriber’s purchase of the
Shares and that such Subscriber waives any right of action with respect to the
nondisclosure to him prior to his purchase of the Shares of any such
information.
 
(e)           As of the Closing, all action on the part of Subscriber, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Subscriber hereunder shall have been taken, and this
Agreement, assuming due execution by the parties hereto, constitute a valid and
legally binding obligation of the Subscriber, enforceable in accordance with its
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.
 
(f)           The Subscriber either (i) is an “accredited investor” as defined
in Rule 501 of Regulation D as promulgated by the Securities and Exchange
Commission under the Securities Act or (ii) is not a “U.S. Person” as defined in
Regulation S as promulgated by the Securities and Exchange Commission under the
Securities Act, and, in each case, shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
 
(g)          The Subscriber, if a non-U.S. Person, agrees that it is acquiring
the Shares in an offshore transaction pursuant to Regulation S and hereby
represents to the Company as follows:
 
(i)           Subscriber is outside the United States when receiving and
executing this Subscription Agreement;
 
(ii)          Subscriber has not acquired the Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Shares; provided, however, that the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration of the Shares under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements and as otherwise provided
herein;

 
4

--------------------------------------------------------------------------------

 

(iii)         The Subscriber understands and agrees that offers and sales of any
of the Shares prior to the expiration of a period of one year after the date of
transfer of the Shares under this Subscription Agreement (the “Distribution
Compliance Period”) shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws;
 
(iv)        The Subscriber understands and agrees not to engage in any hedging
transactions involving the Shares prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act; and
 
(v)         The Subscriber hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Subscription
Agreement, including: (a) the legal requirements within its jurisdiction for the
purchase of the Shares; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Shares. Such
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Shares, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction.
 
(h)          The Subscriber or its duly authorized representative realizes that
because of the inherently speculative nature of an investment in the Company,
the investment is subject to a high degree of financial and market risk that can
result in substantial or, at times, even total losses.
 
(i)           The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.
 
(j)           The Subscriber is not subscribing for Shares as a result of or
subsequent to any advertisement, article, notice or other communication,
published in any newspaper, magazine or similar media or broadcast over
television, radio, or the internet, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Subscriber in connection with investments in securities generally.
 
(k)          Subscriber represents that neither it nor, to its knowledge, any
person or entity controlling, controlled by or under common control with it, nor
any person having a beneficial interest in it, nor any person on whose behalf
the Subscriber is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Securities.  The Subscriber further acknowledges that the Subscriber will have
no claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.

 
5

--------------------------------------------------------------------------------

 

(l)           All of the information that the Subscriber has heretofore
furnished or which is set forth herein is correct and complete as of the date of
this Agreement, and, if there should be any material change in such information
prior to the admission of the undersigned to the Company, the Subscriber will
immediately furnish revised or corrected information to the Company.
 
(m)         The Subscriber represents and warrants to the Company that neither
the Subscriber nor any of its affiliates has directly or indirectly traded any
securities of the Company, including without limitation, making any short sales
or engaging in any hedging transaction with respect to such securities
(collectively, “Prohibited Transactions”), since becoming aware of the
Offering.  Furthermore, Subscriber shall not engage in any Prohibited
Transactions through the final Closing Date.
 
5.           “Piggyback” Registration Rights.
 
(a)         Piggyback Registration.    If the Company shall determine to
register for sale for cash any of its Common Stock, for its own account or for
the account of others (other than the Subscriber) pursuant to a registration
statement initially filed after the date of this Agreement, other than (i) a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8) or any of their
family members (including a registration on Form S-8) or (ii) a registration
relating solely to a Securities Act Rule 145 transaction or a registration on
Form S-4 in connection with a merger, acquisition, divestiture, reorganization
or similar event, the Company shall promptly give to the Subscriber written
notice thereof (and in no event shall such notice be given less than 20 calendar
days prior to the filing of such registration statement), and shall include as a
piggyback registration (the “Piggyback Registration”) all of the Shares of
Common Stock into which the shares of Preferred Stock are convertible (the
“Common Shares”), specified in a written request delivered by the Subscriber to
the Company within 10 calendar days after receipt of such written notice from
the Company. However, the Company may, without the consent of the Subscriber,
withdraw such registration statement prior to its becoming effective if the
Company or such other stockholders have elected to abandon the proposal to
register the securities proposed to be registered thereby.  Notwithstanding the
foregoing, in the event that the SEC limits the amount of shares that may be
registered in such registration statement, the Company may scale back from the
registration statement such number of Common Shares, on a pro-rata basis, as is
required to meet the scale back requirements. Additionally, in any such
registration statement, SEC scale back requirements shall apply first, to the
Subscriber’s securities and second, to any other shares being registered
pursuant to a mandatory or demand registration obligation of the Company.

 
6

--------------------------------------------------------------------------------

 
 
(b)         Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Subscriber of the shares eligible for inclusion in such registration
statement pursuant to Section 5(a).  In that event, the right of any Subscriber
to Piggyback Registration shall be conditioned upon such Subscriber’s
participation in such underwriting and the inclusion of such Subscriber’s shares
in the underwriting to the extent provided herein. The Subscriber proposing to
sell any of its shares through such underwriting shall (together with the
Company and any other stockholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting by the Company or the
selling stockholders, as applicable. Notwithstanding any other provision of this
Section, if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Subscriber’s shares from such registration and underwriting.  The Company shall
so advise the Subscriber (unless the Subscriber failed to timely elect to
include its shares through such underwriting or has indicated to the Company its
decision not to do so), and indicate to such Subscriber the number of shares
that may be included in the registration and underwriting, if any. The number of
shares to be included in such registration and underwriting shall be allocated
among all of the subscribers in the Offering (the “Subscribers”) as follows:
 
(i)          If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Subscribers, who have requested to sell in the registration on a
pro rata basis according to the number of shares requested to be included
therein; and
 
(ii)          If the Piggyback Registration was initiated by a mandatory
registration or the exercise of demand registration rights by a stockholder or
stockholders of the Company (other than the any of the Subscribers), then the
number of shares that may be included in the registration and underwriting shall
be allocated first to such selling stockholders who are entitled to the
mandatory registration or who exercised such demand and then, subject to
obligations and commitments existing as of the date hereof, to all other selling
stockholders, including the Subscribers, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein.


No shares excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration. If the Subscriber
disapproves of the terms of any such underwriting, the Subscriber may elect to
withdraw such Subscriber’s shares therefrom by delivering a written notice to
the Company and the underwriter. The shares so withdrawn from such underwriting
shall also be withdrawn from such registration; provided, however, that, if by
the withdrawal of such shares, a greater number of shares held by other
Subscribers may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
Subscribers who have included shares in the registration the right to include
additional shares pursuant to the terms and limitations set forth herein in the
same proportion used above in determining the underwriter limitation.

 
7

--------------------------------------------------------------------------------

 

c.           Indemnification.
 
(i)           In the event of the offer and sale of shares under the Securities
Act, the Company shall, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Subscriber, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Subscriber or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Subscriber or any
such director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which shares were registered under the Securities
Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission to
state therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse the Subscriber, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section
5(c)(i) shall in no event exceed the net proceeds from the sale of such shares
received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company for use in the preparation thereof
or (ii) if the person asserting any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense who purchased the shares
that are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such shares
to such person because of the failure of such Subscriber or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Subscribers, or any
such director, officer, partner, underwriter or controlling person and shall
survive the transfer of such shares by the Subscriber.
 
(ii)           As a condition to including shares in any registration statement
filed pursuant to this Agreement, each Subscriber agrees to be bound by the
terms of this Section 5(c) and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by the Subscriber for use in the preparation thereof, and such Subscriber shall
reimburse the Company, and such Subscribers, directors, officers, partners,
legal counsel and accountants, persons, underwriters, or control persons, each
such director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that such indemnity agreement found in this Section 5(c)(ii)
shall in no event exceed the net proceeds received by such Subscriber as a
result of the sale of shares pursuant to such registration statement, except in
the case of fraud or willful misconduct.  Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Subscriber of such shares.

 
8

--------------------------------------------------------------------------------

 

(iii)        Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 
(iv)        If an indemnifying party does not assume, or is not permitted to
assume, the defense of an action pursuant to Sections 5(c)(iii) or in the case
of the expense reimbursement obligation set forth in Sections 5(c)(i) and
5(c)(ii), the indemnification required by Sections 5(c)(i) and 5(c)(ii) shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills received or expenses, losses,
damages or liabilities are incurred.
 
(v)         If the indemnification provided for in Section 5(c)(i) or 5(c)(ii)
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 
9

--------------------------------------------------------------------------------

 

(vi)        Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(vii)       Indemnification similar to that specified in this Section (with
appropriate modifications) shall be given by the Company and each Subscriber of
shares with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.
 
d.           Assignment of Rights.  No Subscriber may assign its rights under
this Section 5 to any party without the prior written consent of the Company;
provided, however, that any Subscriber may assign its rights under this Section
5 without such consent to a Permitted Assignee as long as (i) such transfer or
assignment is effected in accordance with applicable securities laws; (ii) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (iii) such subscriber notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the shares with respect to which such rights are being
transferred or assigned.
 
For purposes of this Section 5(d), “Permitted Assignee” means (1) with respect
to a partnership, its partners or former partners in accordance with their
partnership interests, (2) with respect to a corporation, its stockholders in
accordance with their interest in the corporation, (3) with respect to a limited
liability company, its members or former members in accordance with their
interest in the limited liability company, (4) with respect to an individual
party, any family member (spouse, descendants or trust the beneficial interests
of which are owned by any of such individuals) of such party, (5) an entity that
is controlled by, controls, or is under common control with a transferor, or (6)
a party to this Agreement.
 
e.           Compliance.  The Subscriber covenants and agrees that such
Subscriber will comply with the prospectus delivery requirements of the
Securities Act as applicable to such Subscriber in connection with sales of
Shares pursuant to a registration statement required hereunder.
 
f.           Information by Subscriber.  The Subscriber covenants and agrees
that such Subscriber, if included in any registration, shall furnish to the
Company such information as the Company may reasonably request in writing
regarding such Subscriber and the distribution proposed by such Subscriber
including any selling shareholder questionnaire if requested by the Company.


6.           Transfer Restrictions.  The Subscriber acknowledges and agrees as
follows:
 
(a)          The Shares have not been registered for sale under the Securities
Act and may only be sold pursuant to registration under the Securities Act or
exemption therefrom.
 
(b)          The Subscriber understands that the certificates representing the
Shares, until such time, if ever, that as they have been registered under the
Securities Act, shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):

 
10

--------------------------------------------------------------------------------

 

FOR U.S. PERSONS:
 
THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE SECTION 4(2) EXEMPTION TO THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.
 
FOR NON-U.S. PERSONS:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAS BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the shares of Preferred Stock
upon which such legend is stamped, if (a) such shares are being sold pursuant to
a registration statement under the Securities Act, or (b) such holder delivers
to the Company an opinion of counsel, in a reasonably acceptable form, to the
Company that a disposition of the shares is being made pursuant to an exemption
from such registration.
 
(c)           No governmental agency has passed upon the Shares, the shares of
Common Stock or the Warrants or made any finding or determination as to the
wisdom of any investments therein.
 
7.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company, Gottbetter & Partners, LLP, as escrow agent in the
Offering, and their respective officers, directors, employees, agents, control
persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.
 
8.           Irrevocability; Binding Effect.  The Subscriber hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Subscriber,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.
 
 
11

--------------------------------------------------------------------------------

 


9.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
10.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Subscriber, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 9).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.
 
11.         Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber and
the transfer or assignment of the Shares shall be made only in accordance with
all applicable laws.
 
12.         Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
13.         Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:
 
(a)           Arbitration is final and binding on the parties.
 
(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.
 
(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.
 
(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.
 
(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.
 
(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.
 
14.         Blue Sky Qualification.  The purchase of Shares under this Agreement
is expressly conditioned upon the exemption from qualification of the offer and
sale of the Shares from applicable federal and state securities laws.  The
Company shall not be required to qualify this transaction under the securities
laws of any jurisdiction and, should qualification be necessary, the Company
shall be released from any and all obligations to maintain its offer, and may
rescind any sale contracted, in the jurisdiction.

 
12

--------------------------------------------------------------------------------

 

15.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
16.         Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain, was received
in confidence.  The Subscriber agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or for the benefit of any other person, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, internal
personnel and financial information of the Company or its affiliates,
information regarding oil and gas properties, the manner and methods of
conducting the business of the Company or its affiliates and confidential
information obtained by or given to the Company about or belonging to third
parties.  In addition, the Subscriber acknowledges that it is aware that the
United States securities laws generally prohibit any person who is in possession
of material nonpublic information about a public company such as the Company
from purchasing or selling securities of such company.
 
17.         Miscellaneous.
 
(a)           This Agreement constitutes the entire agreement between the
Subscriber and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.
 
(b)           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the Shares.
 
(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.
 
(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.
 
(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.
 
(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.
 
(g)           The Subscriber understands and acknowledges that there may be
multiple Closings for the Offering.

 
13

--------------------------------------------------------------------------------

 

(h)           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.
 
18.         Public Disclosure.  Neither the Subscriber nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Subscriber shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.

 
14

--------------------------------------------------------------------------------

 

How to subscribe for Shares in the private offering of
California Gold Corp.:
 
1.           Date and Fill in the number of Shares being purchased and Complete
and Sign the Signature Page.
 
2.           Initial the Investor Certification page.
 
3.           Fax or email all forms and then send all signed original documents
to:
 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn:  Martin Pomerance, Paralegal
Email: mip@gottbetter.com


4.           If you are paying the Purchase Price by check, a check for the
exact dollar amount of the Purchase Price for the number of Shares you are
purchasing should be made payable to the order of “Gottbetter & Partners, LLP,
Escrow Agent for CALIFORNIA GOLD CORP.” and should be sent directly to
Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New York, NY 10022.
 
5.           If you are paying the Purchase Price by wire transfer, you should
send a wire transfer for the exact dollar amount of the Purchase Price for the
number of Shares you are purchasing according to the following instructions:
 
BANK:
Citibank, N.A.
 
330 Madison Ave.
 
New York, NY 10017
ABA#:
021000089
SWIFT CODE:
CITIUS33
BENEFICIARY:
Gottbetter & Partners, LLP Attorney Trust
 
488 Madison Ave, 12th floor
 
New York, NY 10022
PHONE:
212-400-6900
ACCOUNT:
9951660945
REFERENCE:
California Gold Corp. Escrow – [Insert Subscriber’s Name]



Thank you for your interest,
 
California Gold Corp.

 
15

--------------------------------------------------------------------------------

 

CALIFORNIA GOLD CORP.

 
IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement.
 
Dated:  December ___, 2010.
 
SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
         
 
Signature
 
Name of Entity
           
Print Name
 
Signature
         
Print Name:
Signature (if Joint Tenants or Tenants in Common)
       
Title:
     
Address of Principal Residence:
 
Address of Executive Offices:
                       
Social Security Number(s):
 
IRS Tax Identification Number:
           
Telephone Number:
 
Telephone Number:
           
Facsimile Number:
 
Facsimile Number:
           
Email Address:
 
Email Address:
     

 
 
 
x
 
 
 
=
 
 
Number of Series A
Preferred Shares
     
Price per Share
     
Purchase Price


 
16

--------------------------------------------------------------------------------

 

CALIFORNIA GOLD CORP.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.
 

 
CALIFORNIA GOLD CORP.
   
Date: December ___, 2010
       
By: 
/s/ James D. Davidson
 
Name:  James D. Davidson
 
Title:  President

 
 
17

--------------------------------------------------------------------------------

 

CALIFORNIA GOLD CORP.
INVESTOR CERTIFICATION
 
For Individual Accredited Investors Only
(All Individual Accredited Investors must INITIAL where appropriate):
 
Initial _______
I have a net worth (including home, furnishings and automobiles) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.

 
Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 
For Non-Individual Accredited Investors
(All Non-Individual Accredited Investors must INITIAL where appropriate):
 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 
Initial _______
The investor certifies that it is a partnership, corporation, Limited Liability
Company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.

 
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

 
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

 
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

 
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 
Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

 
Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

 
 
18

--------------------------------------------------------------------------------

 
 
Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
For Non-U.S. Person Investors
(All Investors who are not a U.S. Person must INITIAL this section):
 
Initial _______
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not:

 
 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
 
C.
an estate of which any executor or administrator is a U.S. Person;

 
 
D.
a trust of which any trustee is a U.S. Person;

 
 
E.
an agency or branch of a foreign entity located in the United States;

 
 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 
And, in addition:
 
 
I.
the Purchaser was not offered the Shares in the United States;

 
 
J.
at the time the buy-order for the Shares was originated, the Purchaser was
outside the United States; and

 
 
K.
the Purchaser is purchasing the Shares for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Shares has not
been pre-arranged with a purchaser in the United States.

 
 
19

--------------------------------------------------------------------------------

 

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.


INVESTOR NAME:
 
 
LEGAL ADDRESS:
         
SS# or TAX ID#
of INVESTOR:
 



IDENTIFICATION, DOCUMENTATION AND SOURCE OF FUNDS:


1.
Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth and
signature:



Current Driver’s License        or        Valid
Passport        or        Identity Card
(Circle one or more)


2.
If the Investor is a corporation, please submit the following corporate
documents:

(i) Articles of Incorporation (or similar); (ii) Corporate Resolution granting
authority to signatory(ies) and designating that they are permitted to make the
proposed investment.


3.
Please advise where the funds were derived from to make the proposed investment:



Investments                Savings                Proceeds of
Sale                Other ____________
(Circle one or more)


Signature:
     
Print Name:   
 



Title (if applicable):
 



Date: 
 

 
 
20

--------------------------------------------------------------------------------

 